DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  The last line is redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The last line of claim 8 appears to be incomplete (and there is no period). For purposes of examination, it will be interpreted that applicant meant to recite “light entering surface”; appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (US PG Pub. No. 2011/0080539).
Regarding Claim 1, Shimizu  discloses, at least in figures 1 and 4: a lighting device (10, LCD, ¶ [0074]) comprising: a light source row (figure 3,  50 are the light sources, ¶ [0093]) including light sources that are arrayed (in a straight line, see fig. 1); a lighting circuit (driver, 80, ¶ [0079]) connected to the light sources (50,¶ [0095]) and configured to control lighting of the light sources by a unit of a light source group that includes at least one of the light sources (¶ [0103]); and light guide plates (42a,42b,42c, ¶ [0151]) that light from the light sources (50) enters (at 34a,34b,34c, ¶ [0151]) and the light exits as planar light (a light guide is a source of planar light), each of the light guide plates (42-42c) being formed in a plate shape (figure 4) and having one plate surface (the exit surfaces at top) and another plate surface (the bottoms of the LGP), each of the light guide plates (42a-c) including a light exit section (light would exit along the entire leg of the light guide as well as the top surface) including (but not limited to) the one plate surface (32a-32c) as a light exit surface through which the light exits (the large rectangles), and a light entering section (34a-34c, ¶ [0151]) extending from a first edge surface of peripheral edge surfaces of the light exit section toward the light source row (see fig. 3) and including an extended end surface as a light entering surface through which the light from the light source enters (shown in fig. 3), wherein the light exit section (the 32a portion) has a thickness dimension that is smaller (32 points to it in figure 3) than a thickness dimension of the light entering section  at an extended end thereof (at the far left in figure 3 and 4), the light guide plates includes at least two (3) light guide plates (42a-42c)  that configure a light guide plate group (of 3), and the at 
Regarding Claim 2, Shimizu discloses: wherein the thickness dimension of the light entering section (34a-34c) at the extended end thereof is substantially equal to a thickness dimension of the light source row (see fig. 6).  
Regarding Claim 4, Shimizu discloses: wherein the light source (50) row is mounted on one light source board (54)(¶ [0095], fig. 3).  
Regarding Claim 5, Shimizu discloses in figure 4b: wherein the light entering surfaces (34a-34c) of the light guide plates (40a-40c) are on a same plane surface, and the light source board is fixed to all of the light guide plates at the light entering sections (one method of doing this shown in figure 10).
Regarding Claim 6, Shimizu discloses in figure 4: wherein each of the light guide plates (40a-40c) includes the light entering sections (34a-34c) at intervals in the arrangement direction of the light sources (50)(see fig. 10), and the light entering sections of the light guide plates (34a-34c) are arranged such that the light entering 
Regarding Claim 8, Shimizu discloses in figure 4: wherein the light exit section (legs and top plates) is divided into divided areas by an elongated structure (the legs of the light guide) that extends in a normal direction of the light entering surface (see fig. 4), and  Page 6 of 11Attorney Docket No.: US77960 at least one of the light entering sections (on the ends) extends from a portion of the first edge surface corresponding to each of the divided areas and the extended end surface thereof is the light entering (surface, see 35 USC 112(b) rejection above).(shown in figure 4)
Regarding Claim 13; Shimizu discloses:  and a display panel displaying images using light from the lighting device (¶ [0001], LCD).
------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (539).
Regarding Claim 7, Shimizu fails to disclose:  wherein the light entering sections of the light guide plates are arranged such that a distance between the extended ends 
Applicant discloses in the specification (paragraph [0022]) that this insures adjacent light entrance surfaces do not touch one another. Obviously, if the separation were more than 2 mm they still would not touch. Therefore, applicant has not sufficiently established the criticality of the range or shown how the claimed range produces any novel or unexpected result or solves any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a separation within the claimed range, in the device of Shimizu, as a matter of obvious design choice.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (530) in view of Tsai et al l(US PG Pub. No. 2016/0320550).
Regarding Claim 9, Shimizu discloses in figure 4:  wherein the light guide plates (40a-40c) at least include a first light guide plate and a second light guide plate that is disposed on the other plate surface of the first light guide plate, 
Shimizu fails to disclose:  the first light guide plate includes a first uneven pattern on at least one of the light exit surface and the other plate surface thereof, and the first uneven pattern allows the light that has entered through the light entering surface to exit through the light exit surface, the second light guide plate includes a second uneven pattern on at least one of the light exit surface and the other plate surface thereof, and the second uneven pattern allows the light that has entered through the light entering surface to exit through the light exit surface, and the first uneven pattern and the second 
Tsai teaches, at least in figure 6:  an illumination apparatus (title) wherein the first light guide plate (160,¶ [0047]) includes a first uneven pattern (166, ¶ [0047]) on at least one of the light exit surface and the other plate surface thereof (bottom), and the first uneven pattern (166) allows the light that has entered through the light entering surface (164,]) to exit through the light exit surface (162, ¶ [0047]), the second light guide plate (120,) includes a second uneven pattern (126, ¶ [0037]) on at least one of the light exit surface and the other plate surface thereof (bottom), and the second uneven pattern (126) allows the light that has entered through the light entering surface (124, ¶ [0037]) to exit through the light exit surface (122), and the first uneven pattern (166) and the second uneven pattern (126) are disposed not to overlap each other seen from the normal direction of the light exit surface (second paragraph of Claim 1 on page 4, ¶ [0050]) to allow multi-color illumination and improved design flexibility (¶ [0008]) .  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide extraction elements on the bottoms of the light guides of Shimizu, as taught by Tsai, to allow multi-color presentations and improved design flexibility.
Regarding Claim 10, Shimizu fails to disclose:  wherein the second uneven pattern is relatively closer to the light entering section than the first uneven pattern is.  
Tsai teaches in figure 2: wherein the second uneven pattern (126) is relatively closer to the light entering section (124) than the first uneven pattern (166) is.  
Same motivation as claim 9.
Regarding Claim 11, Shimizu, as modified by Tsai teaches in (figure 6 of Tsai) wherein the first light guide plate (160) and the second light guide plate (120) are formed in a same shape and are disposed in an inverted arrangement such that a plate surface of the first light guide plate (160) corresponding to the light exit surface (122) becomes the other plate surface (bottom) of the second light guide plate (120). Furthermore, paragraph [0035] teaches that the patterns may be on the tops or bottoms of the light guides.  
Same motivation as claim 9.
Regarding Claim 12, Shimizu discloses, at least in figure 1: further comprising another light source row (two rows of elements 50 shown in figure 1) that includes light sources arranged along another edge section that is opposite from one edge section along which the light sources are arranged, the other light source row and the light source row sandwiching the light guide plates therebetween (2 light guides 30 are shown sandwiched between the two rows of (50), wherein each of the light guide plates includes another light entering section, and the other light entering section extends from a second edge surface of the peripheral edge surfaces of the light exit section toward the other light source row and includes an extended end surface thereof as a light entering surface through which the light from the other light source row enters, and the second edge Page 7 of 11Attorney Docket No.: US77960 surface is opposite from the first edge surface (see figures 2-3), 
But fails to disclose: and one of the first uneven pattern and the second uneven pattern includes first uneven patterns or second uneven patterns and one of the first uneven patterns or the second uneven patterns are disposed at intervals in the normal direction of the light entering surface.  

Same motivation as claim 9. 
---------------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.	
	Regarding Claim 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 3, and specifically comprising the limitation of “the light entering section has an inclined surface such that the thickness dimension of the light entering section gradually increases from a basal end thereof toward the extended end, and the inclined surface is inclined at an angle ø with respect to the light exit surface or the other plate surface and the angle ø is smaller than 5 degrees” including the remaining limitations.
	Examiner Note: Shimizu (US PG Pub. No. 2011/0080539, same assignee) is the closest reference found to the claims in the Prior Art. 

-----------------------------------------------------------------------------------------------

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879